F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                             JAN 7 2000
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 JEFFREY S. COLLIER,

              Plaintiff-Appellant,

 v.                                                      No. 99-3000
                                                     (D.C. 98-3221-GTV)
 MICHAEL A. NELSON, Warden, El                        (District of Kansas)
 Dorado Correctional Facility,

              Defendant-Appellee.



                           ORDER AND JUDGMENT            *




Before SEYMOUR , Chief Judge, BALDOCK , and HENRY , Circuit Judges.




      Jeffrey S. Collier, a prisoner incarcerated in a Kansas correctional facility

proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983. He challenged

the Kansas Department of Corrections’s (KDOC’s) inmate mail policy (as

amended in January and April 1998) on two grounds, arguing: (1) the policy

conflicted with a prior state court decision; and (2) the policy violated his


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
constitutional right of access to the courts. The district court dismissed Mr.

Collier’s complaint for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6). See Rec., doc. 12, at 1 (Order filed Dec. 17, 1998).

      The policy challenged by Mr. Collier provides that inmates are responsible

for paying for postage on all domestic mailings unless they are indigent. Indigent

inmates are provided with postage for not more than four first class, one ounce

domestic letters per month.

      However, the policy also states:

      All postage for legal and official mail shall be paid by the inmate
      regardless of indigent status. Credit for the mailing of legal and
      official mail shall be given to inmates who do not have sufficient funds
      in their inmate account. Such credit shall be deducted from the
      inmate’s funds when available.

             ....

            Credit for this postage shall not exceed twenty-five dollars
      ($25.00) at any given time without advance approval of the Warden or
      designee.

See Rec., doc. 1 (Attach.) (Interdepartmental Memorandum, KDOC)

      We review the district court’s dismissal de novo.   1
                                                              See Mascheroni v.

Board of Regents of Univ. of Cal.   , 28 F.3d 1554, 1560 (10th Cir. 1994). “A pro



      1
        After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.

                                           2
se litigant’s pleadings are to be construed liberally and held to a less stringent

standard than formal pleadings drafted by lawyers.”        Hall v. Bellmon , 935 F.2d

1106, 1110 (10th Cir. 1991). We uphold a dismissal “only when it appears that

the plaintiff can prove no set of facts in support of the claims that would entitle

him to relief, accepting the well-pleaded allegations of the complaint as true and

construing them in the light most favorable to the plaintiff.”     Yoder v.

Honeywell, Inc. , 104 F.3d 1215, 1224 (10th Cir. 1997).

       Applying that standard, we conclude that the district court properly

dismissed Mr. Collier’s claim that the KDOC’s inmate mail policy violated the

order of a Kansas state court. In order to allege a valid § 1983 claim, a plaintiff

must assert the deprivation, under color of law, of a right, privilege, or immunity

secured by federal law.    See Adickes v. S.H. Kress & Co. , 398 U.S. 144, 150

(1970). Here, Mr. Collier has not alleged the denial of such a right, privilege, or

immunity. Instead, he merely argues that the inmate mail policy violated the

terms of the state court order. We agree with the district court that “any relief for

the alleged violation of the state court order lies in the state and appellate courts

and not in federal court.” Rec., doc. 12, at 3 & n.2 (citing     District of Columbia

Ct. of Appeals v. Feldman , 460 U.S. 462, 482 (1983)).

       Mr. Collier’s claim that the Department of Corrections’ policy violated his

right of access to the courts is based on   Bounds v. Smith , 430 U.S. 817 (1977).


                                             3
There, the Supreme Court declared that [i]t is indisputable that indigent inmates

must be provided at state expense with paper and pen to draft legal documents . .

. and with stamps to mail them.”     Id. at 824-25. In Twyman v. Crisp , 584 F.2d

352, 359 (10th Cir. 1978), we concluded that this statement in        Bounds should not

be read to provide prisoners “with an unlimited right to free postage in

connection with the right of access to the courts.” We explained that

“[r]easonable regulations are necessary to balance the rights of prisoners with

budgetary considerations.”     Id. Other circuits have agreed that prison officials

may place reasonable restrictions on the provision of free postage.       See, e.g. ,

Blaise v. Fenn , 48 F.3d 337, 340 (8th Cir. 1995) (noting that a state penitentiary

“does not offer unlimited postage without a showing of special circumstances to

the deputy warden, and is not required to do so by     Bounds ”); Chandler v.

Coughlin , 763 F.2d 110, 114 (2d Cir. 1985) (concluding, “a state is entitled to

adopt reasonable postage regulations in light of, for example, prison budgetary

considerations”).

       In Lewis v. Casey , 518 U.S. 343, 350-52 (1996), the Supreme Court

established an important limitation on claims of denial of access to the courts         . It

held that the plaintiff prisoner must show that prison officials’ policies and

practices have caused an actual injury:

             Because Bounds did not create an abstract, freestanding right to
       a law library or legal assistance, an inmate cannot establish relevant

                                             4
       actual injury simply by establishing that his prison’s law library or legal
       assistance program is subpar in some theoretical sense. That would be
       the precise analog of the healthy inmate claiming constitutional
       violation because of the inadequacy of the prison infirmary. Insofar as
       the right vindicated by Bounds is concerned, meaningful access to the
       courts is the touchstone, and the inmate therefore must go one step
       further and demonstrate that the alleged shortcomings in the library or
       legal assistance program hindered his efforts to pursue a legal claim.
       He might show, for example, that a complaint he prepared was
       dismissed for failure to satisfy some technical requirement which,
       because of deficiencies in the prison’s legal assistance facilities, he
       could not have known. Or that he had suffered arguably actionable
       harm that he wished to bring before the courts, but was so stymied by
       inadequacies of the law library that he was unable even to file a
       complaint.

Id. at 351 (internal quotations and citations omitted).

       Importantly, this actual injury requirement is not satisfied by the

impairment of any legal claim.     Id. at 354. Instead, “the tools [that   Bounds ]

requires to be provided are those that inmates need in order to attack their

sentences, directly or collaterally, and in order to challenge the conditions of

their confinement.”     Id. at 355. As the Court explained in    Lewis , restrictions on

the filing of other kinds of cases do not violate prisoners’ constitutional right of

access to the courts.   Id. (noting “[i]mpairment of any other litigating capacity is

simply one of the incidental (and perfectly constitutional) consequences of

conviction and incarceration”).

       Here, Mr. Collier has not asserted that he suffered any actual injury under

the challenged prison mail policy. Even in his initial motion for a preliminary


                                             5
injunction, Mr. Collier asserted only that “the $25.00 limit is fast reaching its

limit,” and that “once I reach said limit I must have each legal letter approved

prior to mailing.” Rec., doc. 3, at 1. He has not asserted that because of this

limit, he has been unable to file any necessary legal document, or that the limit

has had any other effect on his ability to pursue any legal claim. Although there

may well be instances in which $25.00 of postage is insufficient to pursue a legal

claim, there is no indication in this record that this limit has infringed Mr.

Collier’s constitutional right of access to the courts. We, therefore, agree with

the district court that Mr. Collier’s allegations fail to state a claim upon which

relief may be granted.

      Therefore, the judgment of the district court is AFFIRMED.



                                 Entered for the Court,



                                 Robert H. Henry
                                 Circuit Judge




                                          6